CROCKETT, Justice
(concurring).
I concur with the main opinion, and point out that the correctness of its conclu*279•sion is further supplemented by Rule 6(a), U.R.C.P., which provides that:
. . . In computing any period of time prescribed or allowed by these rules, ... by order of court, or by any applicable statute, . . . The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until the end of the next day. .